Citation Nr: 0527312	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-09 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of excision of a ganglion cyst, left 
(minor) wrist.

2.  Entitlement to service connection for Dupuytren's 
contracture of the left hand (index, middle, and ring 
fingers), claimed as secondary to service-connected residuals 
of ganglion cyst excision.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Togus, Maine, 
Regional Office (RO) that continued a rating of 20 percent 
for postoperative residuals of excision of a ganglion cyst in 
the left (minor) wrist.  Also under appeal from the same 
rating decision is a denial of service connection for 
Dupuytren's contracture of the left hand (index, middle, and 
ring fingers), claimed as secondary to service-connected 
residuals of a ganglion cyst excision.


FINDINGS OF FACT

1.  Appellant has service connection for residuals of 
ganglion cyst excision, left wrist, presently rated as 20 
percent disabling.  

2.  Appellant is right-hand dominant.

3.  Current residuals of ganglion cyst excision include 
sensory nerve neuropathy, paresthesias, and pain, but no 
motor damage, limitation of motion of the wrist, or reduced 
grip strength.

4.  Appellant has a disorder of the fingers of the left hand 
that has been competently diagnosed as Dupuytren's 
contracture.  Competent medical opinion states that 
appellant's Dupuytren's contracture is unrelated to his 
service-connected residuals of ganglion cyst excision.  


CONCLUSIONS OF LAW

1.  Schedular criteria for a rating in excess of 20 percent 
for residuals of a ganglion cyst excision, left wrist, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, 
Diagnostic Code 8512 (2004).

2.  Appellant's Dupuytren's contracture is not proximately 
due to, the result of, or aggravated by his service-connected 
residuals of a ganglion cyst removal, left wrist.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
increased rating for service-connected residuals of ganglion 
cyst excision, and for secondary service connection for left 
hand disability, was received in March 2003; the claim was 
denied by rating decision in July 2003.  RO sent appellant a 
VCAA duty-to-assist letter in March 2003.  The duty-to-assist 
letter did not expressly satisfy the fourth element ("give 
us everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, the Statement 
of the Case (SOC) in February 2004, and the Supplemental 
Statement of the Case (SSOC) in July 2004 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and from those 
private medical providers that appellant identified as having 
potentially relevant evidence for development.  
Appellant has been afforded two specialized VA medical 
examinations during the pendancy of this appeal.  Finally, 
appellant was advised of his right to testify in a hearing 
before RO or before the Board, but he has not opted to do so.  
The Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  Factual Background

Appellant's service medical records are on file.  A ganglion 
cyst was identified on appellant's left wrist in March 1970, 
and appellant underwent a surgical ganglionectomy of the left 
wrist in July 1970.  Three weeks after the operation, he fell 
and split open his sutures.  In August through October 1970, 
appellant complained of postoperative numbness, burning pain, 
and loss of coordination; clinical records attributed the 
postoperative complications to a probable injury to the small 
sensory branch of the radial nerve, probably incurred during 
surgery or when appellant opened his suture line.  In October 
1970, appellant requested discharge, citing depression over 
his hand condition as well as other factors.  A 
neuropsychiatric evaluation in October 1970 found that 
appellant's performance of duty had been mediocre throughout 
his career, that his reaction to slow recovery from the 
operation was immature, and that he was apparently unwilling 
to try to make an effort in overcoming his handicaps to 
continue in his military rating.  Appellant was discharged in 
June 1971.

In September 1971 appellant submitted a claim to VA for 
service connection for residuals of removal of ganglion cyst, 
left wrist, with limitation of motion.  A rating decision of 
May 1972 granted service connection for recurrent operated 
ganglion of the left wrist, rated as noncompensable (0 
percent disabling).  The rating was increased to 10 percent 
by a rating decision in March 1996, and to 20 percent by a 
decision by the Board in May 2000.  A rating decision in July 
2000 formally awarded a 20 percent rating in compliance with 
the Board's decision.         

The file contains a January 2003 treatment memo by Dr. 
J.E.K., a private physician, stating that appellant had come 
to Dr. J.E.K. complaining of pain and numbness of both hands, 
progressive over the past year, with left hand worse than 
right.  A subsequent note dated February 2003 stated that Dr. 
J.E.K. had referred appellant to neurologist R.S. for nerve 
conduction studies, which revealed that appellant exhibited 
damage to the radial nerve on the back of the left hand due 
to previous ganglion surgery.  Dr. R.S. had also indicated 
that there were trigger fingers of the third and fourth 
fingers of the left hand.  Dr. J.E.K.'s assessment was 
paresthesias of the left hand secondary to prior surgery, 
with trigger fingers of the third and fourth fingers of the 
left hand. 

In March 2003, appellant submitted the instant claim for 
increased rating in excess of 20 percent and for secondary 
service connection for left wrist condition.  Appellant 
stated in his claim that he had been a self-employed painter 
since 1989, but his left hand condition had deteriorated to 
the point where he was currently unable to climb ladders or 
hold objects.  He also complained of painful nodules growing 
out of his left hand, and complained of "trigger lock" in 
the fingers of his left hand that rendered the hand useless.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in April 2003 in which he asserted that beginning 
in the Autumn of 2001 it had become hard for him to open the 
fingers of the left hand after they were closed; appellant 
stated that private neurologists referred to the condition as 
"trigger lock" and informed him that it was consequent to 
injury to the radial nerve, possibly incurred during the in-
service surgery.

Appellant underwent a VA examination of the hand in July 
2003.  The examiner reviewed the C-file and noted appellant's 
medical history, to include recent private medical and 
neurological assessments.  Appellant complained of current 
loss of sensation over the dorsum of the left hand, extending 
from just above the flexor surfaces of the wrist to the 
metacarpal joint of the fingers; the fingers were less 
affected sensory-wise.  In regard to the locking of the third 
and fourth fingers and the palmar surface of the left hand, 
appellant stated that he had difficulty in climbing ladders 
because the fingers would lock at inopportune times; he also 
had pain associated with the locking.  On examination, there 
was a well-healed and barely noticeable surgical scar on the 
wrist, and the wrist had full range of motion without pain.  
Grip strength was 4/5.  The hand showed no evidence of 
swelling and no deformity of the fingers, but there were 
fibrous non-tender bands on the palmar surface of the flexor 
tendons of the hand.  The examiner was unable to clinically 
document or demonstrate the locking complaint.  

The examiner's assessment was as follows.  (1) Status post 
excision of ganglion cyst, with residual damage to the 
sensory branch of the left radial nerve, dorsum of the left 
hand, unchanged for many years.  (2) Early Dupuytren's 
contracture of the left hand.  The examiner opined that 
Dupuytren's contracture is not related to the service-
connected sensory impairment of the radial nerve.  There is 
no known etiology for Dupuytren's contracture, but it is not 
due to injury or working environment.

RO issued a rating decision in July 2003 that continued the 
20 percent rating for residuals of ganglion cyst excision and 
that denied secondary service connection for Dupuytren's 
contracture.  Appellant submitted a Notice of Disagreement 
(NOD) in August 2003 that asserted appellant has difficulty 
opening all the fingers of his left hand, once the hand is 
closed.  The same pain that appellant has experienced on the 
back of his hand for years has now spread to the whole hand.  
On several occasions appellant reportedly had nearly fallen 
off a ladder because of the paralysis in his fingers, and 
appellant reportedly had been unable to work because doing so 
would be unsafe.  Appellant disputed the diagnosis of 
Dupuytren's contracture and contended that the paralysis of 
his fingers was consequent to the radial nerve being cut 
during surgery, not to Dupuytren's contracture.   

As an enclosure to his NOD, appellant submitted an article 
from the Calhoun County Medical Society by Dr. Gordon T. 
Hardy and entitled "Locked Fingers are a Common Complaint."  
The article states that the specific cause of trigger finger 
is not clear, but the swelling of the tendons and sheaths is 
sometimes associated with forceful hand use and commonly 
occurs in the dominant hand.

Appellant had a VA examination of the hand in July 2004.  The 
examiner reviewed the C-file.  Appellant stated that he 
continued to work as a house painter, but with increasing 
difficulty because his left hand would lock in a flexed 
position, oftentimes when appellant was climbing ladders.  
Appellant described soreness in the palmar surface of the 
hand associated with the locking, as well as continued loss 
of sensation in the dorsum of the left hand, occasionally 
extending into the fingers.  On examination, appellant had a 
barely identifiable surgical scar on the left wrist that was 
of no clinical significance.  Appellant had full range of 
motion of the wrist without discomfort.  Grip strength was 
3/5.  Examination of the palmar surface of the hand revealed 
tender nodules consistent with Dupuytren's contracture.  
There was no clinical demonstration of locking.  There was 
absence of sensation to light touch on the dorsum of the hand 
in an area supplied by the sensory branch of the distal 
radial nerve, and appellant retained sensation in the 
fingers.  The examiner stated that the limitation of strength 
of the left hand was not associated with the sensory branch 
of the nerve.  Also, there was no obvious motor damage from 
the ganglion cyst excision, and full motion of the fingers of 
the hand without discomfort.

The examiner's assessment was as follows.  (1) Sensory radial 
nerve neuropathy, secondary to excision of ganglion cyst.  
(2) Dupuytren's contracture of the left hand, unrelated to 
problem # 1.  The examiner stated that the sensory nerve 
damage that occurred in service is expected to remain 
unchanged, and it is highly unlikely to either worsen or 
improve.  The Dupuytren's contracture is not related to the 
sensory branch of the radial nerve but rather associated with 
appellant's occupational activities.  The sensory branch, as 
the name implies, relates to sensation and not to motor 
function or range of motion.
  
III.  Analysis

Evaluation of disability

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.  

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

In this case, RO rated appellant's disability under 
Diagnostic Code 8512 (paralysis of the lower radicular 
group).  This diagnostic code succinctly describes 
appellant's service-connected disability, currently diagnosed 
as damage to the sensory branch of the left radial nerve.  

The rating criteria for Diagnostic Code 8512 are as follows.  
For a rating of 20 percent (minor hand): mild incomplete 
paralysis.  For a rating of 30 percent (minor hand): moderate 
incomplete paralysis.  For a rating of 60 percent (minor 
hand): severe incomplete analysis.  For a rating of 80 
percent (minor hand): complete paralysis.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve; when the 
involvement is wholly sensory, the rating should be for the 
"mild" or at most the "moderate" degree.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8512.

The current manifestations of appellant's service-connected 
disabilities consist of paresthesias, and the Board's 
decision of May 2000 stated that pain could also be 
considered a symptom of the service-connected disability.  
The VA medical examiner stated that loss of motor function 
was not attributable to the sensory nerve, and in any case 
physical examination showed full range of motion.

Applying these symptoms (paresthesia and pain) to the rating 
criteria, the Board finds that a rating in excess of 20 
percent ("mild paralysis") is not merited.  There is no 
actual paralysis (loss of motor function) attributable to the 
service-connected disability, and 20 percent is an ample 
compensation for pain and paresthesia.            

The Board notes at this point that appellant contends that 
the paralysis of his fingers is consequent to the severing of 
his sensory nerve during surgery, rather that to Dupuytren's 
contracture.  However, the VA medical examiner confirmed the 
diagnosis of Dupuytren's contracture, citing two specific 
clinical indices in support of his diagnosis: first, the 
presence of tender nodules that are consistent with 
Dupuytren's contracture, and second that severance of the 
sensory nerve could not cause loss of a motor function.  The 
Board therefore finds that actual incomplete paralysis of the 
fingers (loss of motion and/or ankylosis), with associated 
pain, is not a residual of his service-connected disability 
and cannot serve as a basis for rating.  

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by claimant.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has accordingly 
considered whether alternative diagnostic codes may be more 
beneficial to appellant, but has determined that there are no 
other diagnostic codes that would be acceptable alternatives.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that appellant's service-connected 
disability has caused him frequent periods of hospitalization 
or a degree of industrial impairment not envisioned by the 
rating schedule (appellant cites the industrial impairment 
caused by the paralysis of his fingers, but that paralysis 
has been not shown to be consequent to the service-connected 
disability).  The Board accordingly finds that extraschedular 
rating is not appropriate for this disability.




Entitlement to secondary service connection

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, appellant has been 
competently diagnosed with Dupuytren's contracture.  The 
Board accordingly finds that the first step of the Wallin 
analysis (evidence of a current disability) has been 
satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, service records document that appellant 
underwent an excision of a ganglion cyst of the left hand 
while in military service, and VA has granted appellant 
service connection for the residuals of that surgery.  The 
Board accordingly finds that the second step of the Wallin 
analysis has been satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  In this case, there is no such 
medical evidence of nexus, and in fact a VA medical examiner 
stated an opinion that Dupuytren's contracture is not related 
to the service-connected disability.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  The Board accordingly finds that the third step of 
the Wallin analysis has not been satisfied.  

Based on the analysis above, the Board finds that service 
connection Dupuytren's contracture, as secondary to service-
connected residuals of a ganglion cyst of the left wrist is 
not warranted.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Increased rating in excess of 20 percent for residuals of 
ganglion cyst excision of the left wrist is denied.  Service 
connection for Dupuytren's contracture, claimed as secondary 
to service-connected residuals of ganglion cyst excision of 
the left wrist, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


